Citation Nr: 1410904	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for renal failure with urosepsis, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for osteomyelitis of the lumbar spine, based upon substitution of the appellant as the claimant.

3.  Entitlement to increases in the 'staged' ratings assigned for cirrhosis with ascites and primary sclerosing cholangitis with hepatitis B (currently assigned a 20 percent initial rating prior to August 14, 2007, and a 70 percent rating from that date), based upon substitution of the appellant as the claimant.

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, based upon substitution of the appellant as the claimant.

5.  Entitlement to an effective date earlier than August 14, 2007, for the grant of a 70 percent rating for cirrhosis with ascites and primary sclerosing cholangitis with hepatitis B, based upon substitution of the appellant as the claimant.

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate, based upon substitution of the appellant as the claimant.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 14, 2007 , based upon substitution of the appellant as the claimant.

8.  Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.

9.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

10.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1968 to March 1970.  The Veteran died in March 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

The appellant appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing has been associated with the claims folder.

The issues of entitlement to higher initial disability ratings for cirrhosis with ascites and for left knee degenerative joint disease are on appeal originally from an April 2005 RO rating decision that granted service connection for cirrhosis (characterized at that time as "primary sclerosing cholangitis with hepatitis B") with a 10 percent initial disability rating effective from November 2002, and granted service connection for left knee degenerative joint disease with a 10 percent initial disability rating effective from November 2002.  These issues were perfected for appeal by the Veteran and remained pending at the time of his death.  A March 2006 statement of the case appears to have included a rating decision revising the initial disability rating for cirrhosis (characterized at that time as "primary sclerosing cholangitis with hepatitis B") to 20 percent.  Another intervening RO rating decision, in January 2008, awarded an increased 70 percent disability rating for cirrhosis with ascites and primary sclerosing cholangitis with hepatitis B, effective August 14, 2007.  The Veteran and the substituted claimant have maintained the appeal for assignment of higher ratings for all periods.  It appears that the RO believed that a new appeal was raised on these matters, as reflected in a March 2009 statement of the case.  However, the previously perfected and pending appeal for higher ratings for cirrhosis and for left knee disability are on appeal arising from the April 2005 RO rating decision.  Additionally, the RO's March 2009 statement of the case characterizes the appeal as including an additional issue of entitlement to an earlier effective date for the award of a 70 percent rating for cirrhosis; the Board has not disturbed the RO's characterization of this issue on appeal, but observes that the Veteran's / substituted-claimant's specific contentions in this regard are essentially contemplated within the scope of the issue of entitlement to increased disability ratings for cirrhosis in all periods.

Additionally, the statements of the Veteran and of the substituted claimant have suggested a contention that the Veteran's service-connected disabilities, particularly the liver disease and left knee disability for which increased rating claims are in appellate status, rendered him unemployable since approximately 2002.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  The Veteran raised the TDIU contention during the course of his appeal and a January 2008 RO rating decision granted a TDIU effective from August 14, 2007.  However, the Board notes that this grant did not entirely resolve the Veteran's claim seeking TDIU in connection with his increased ratings appeals with appeal periods dating back to November 2002.  

The appellant's correspondence and testimony in support of the increased rating issues continues to raise assertions that the Veteran was rendered unemployable by the service-connected disabilities since at least approximately 2002.  In this regard, with consideration of Rice, the Board finds that the record raises a claim of entitlement to TDIU prior to August 14, 2007, in connection with the increased ratings claims on appeal and, thus, the TDIU claim is properly to be considered an issue in appellate status.  For the sake of clarity, the Board has added the TDIU issue to the list of issues on appeal on the first page of this decision.

The issues of entitlement to service connection for osteomyelitis of the lumbar spine, service connection for renal failure with urosepsis, special monthly compensation based on the need for regular aid and attendance or at the housebound rate, a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only, a certificate of eligibility for assistance in acquiring specially adapted housing, and a special home adaptation grant are on appeal from a June 2009 RO rating decision that denied each of these claims.  These issues were perfected for appeal by the Veteran and remained pending at the time of his death.

While the above issues were pending on appeal, the Veteran passed away in March 2010.  The appellant subsequently submitted multiple items of correspondence that were interpreted by the RO as requesting to be substituted as the claimant/appellant for these matters in her capacity as the surviving spouse.  See 38 U.S.C.A. § 5121A.  In October 2010, the request for substitution was partially granted and partially denied by the RO.  The RO's October 2010 determination established the Veteran's widow as substitute claimant for the Veteran with regard specifically to the service connection, increased rating, effective date, and special monthly compensation rating issues on appeal.  For these issues, the Veteran's surviving spouse has been  substituted for the Veteran and she retains the Veteran's docket number before the Board with those appeals active as though the Veteran were still alive.

The RO's October 2010 determination expressly denied the appellant's substitution request to the extent of the Veteran's appeals on the issues of the automobile allowance, specially adapted housing, and special home adaptation.

Following this, the appellant submitted correspondence asserting that an issue of "cirrhosis of liver (chronicity)" was also pending at the time of the Veteran's death.  This contention was clarified in the appellant's presentation at the August 2013 Board hearing.  The appellant's representative expressed the contention that the Veteran's items of correspondence seeking to establish "chronicity" for liver disease (including a May 2008 written statement "claim for chronicity" and March 2010 "apply for chronicity for" liver disease) should be understood as raising a claim of entitlement to an earlier effective date for the grant of service connection for cirrhosis/liver disease, and that such a claim was never adjudicated by the RO and remained pending at the time of the Veteran's death.  Additionally, during the August 2013 Board hearing, the appellant's representative asserted that the Veteran's past correspondence to VA raised a claim of entitlement to service connection for depression which remained unadjudicated and pending at the time of his death; the representative asserted that such issue should now be adjudicated by the RO.  These contentions are understood to essentially seek to establish the appellant as a substitute claimant for the Veteran to pursue these claims to completion, alleged to be pending at the RO but not on appeal before the Board.

Furthermore, during the Board hearing the appellant's representative made some statements suggesting, although not entirely clear, that the scope of the appellant's substitution for the Veteran as the claimant should also include the issues of the automobile allowance, specially adapted housing, and special home adaptation.

The Board has given careful consideration to the appellant's contentions regarding identification of pending issues and the scope of this appeal.  VA published a proposed rule on substitution on February 15, 2011.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666-01 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. § 3.1010).  The proposed rule explains that because no legislation concerning substitution has amended the Board's jurisdictional statute at 38 U.S.C. § 7104(a), the Board lacks original jurisdiction to decide a request to substitute in the first instance, but the Board may hear an appeal of a denial of a request to substitute.  The Agency of Original Jurisdiction (AOJ), not the Board, must decide these requests in the first instance.  See 76 Fed. Reg. at 8,667-8.

The RO's October 2010 written determination establishing the scope of the appellant's substitution expressly specified the set of issues for which substitution was established and the set of issues for which the requested substitution was denied; the determination did not discuss or apparently address any issue of entitlement to an earlier effective date for the grant of service connection for liver disease nor any issue of entitlement to service connection for depression.  To the extent that the October 2010 RO determination did address denying substituted claimant status to the appellant for the issues of the automobile allowance, specially adapted housing, and special home adaptation, the Board notes that it is not clear whether any notice of disagreement has been filed nor is it entirely clear whether the recent assertions at the Board hearing were actually intended to request that the scope of the appellant's substitution be expanded to include those issues.  The Board observes that the claims-file does not reflect that notice of appellate rights was provided in connection with the October 2010 RO determination.

With consideration of the above, the Board finds that the most appropriate course at this juncture is to dismiss those issues perfected for appeal which are not within the scope of the appellant's substitute-claimant status (without prejudice to any pending attempt to establish substitute-claimant status for those issues); these issues shall be dismissed on the basis of lack of jurisdiction following the death of the claimant (and no currently established substitute claimant).  The Board also finds the most appropriate course is to refer to the RO the matters of clarifying and adjudicating any intended requests to expand the set of issues for which the appellant may be established as a substituted claimant.

The appellant's request to be substituted for the Veteran in allegedly pending claims of (1) entitlement to an earlier effective date for the grant of service connection for cirrhosis with ascites and primary sclerosing cholangitis with hepatitis B and (2) service connection for depression have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

Additionally, the matters of clarifying the appellant's intentions / contentions with regard to further pursuing substituted-claimant status on issues of the automobile allowance, specially adapted housing, and special home adaptation are also referred to the AOJ for appropriate action.

The RO is reminded that any RO decisions or determinations made on the appellant's requests to establish herself as a substituted claimant in the place of the Veteran for issues should be accompanied with appropriate notice of her appellate rights in connection with such determinations.

The issues of entitlement to service connection for osteomyelitis of the lumbar spine, entitlement to increased ratings for cirrhosis and for left knee degenerative joint disease, entitlement to an earlier effective date for the grant of a 70 percent rating for cirrhosis, entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate, and entitlement to a TDIU  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  VA has been notified that the Veteran died on March [redacted], 2010.

2.  In an October 2010 RO determination, the Veteran's widow was established as a substitute claimant for the Veteran's pending appeals only on the service connection, increased rating, and special monthly compensation issues; the October 2010 RO determination expressly denied the request to establish the Veteran's widow as a substitute claimant for the issues concerning the automobile allowance, specially adapted housing, and special home adaptation.
3.  The Veteran did not have renal failure or chronic renal disability at any time during the pendency of his claim.

CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims for an automobile allowance, specially adapted housing, and special home adaptation at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

2.  Service connection for renal failure / chronic renal disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissals
The Veteran in this case died during the pendency of the appeal, and the RO's October 2010 determination acknowledged nine issues pending on appeal at the time of his death.  The October 2010 determination clearly states that the Veteran's widow was established to be substitute-claimant for the Veteran with regard to only six of the issues; the RO determination is clear in stating that the request for substitution was established for the identified pending appeals "except for the issues of the automobile allowance, specially adapted housing and special home adaptation since they are benefits that cannot be passed on."  As discussed in the introduction section, above, this determination as to the request for substitution is within the jurisdiction of the RO and it has not been prepared as an appellate issue for the Board's review.  Accordingly, the Veteran's widow has not been recognized as a substituted claimant for the Veteran's pending appeals of the automobile allowance, specially adapted housing, and special home adaptation.

As a matter of law, an appellant's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

The appellate issues concerning the automobile allowance, specially adapted housing, and special home adaptation on the merits have become moot by virtue of the death of the Veteran and the absence of a substitute claimant; they must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the appeal of these issues to completion.  (Likewise, this dismissal does not prejudice any pending effort on the part of the Veteran's widow to be substituted as the appellant for purposes of processing the appeal of these issues to completion.)  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO where the claim originated.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran (prior to his demise and the substitution of the appellant as claimant) was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  With regard to the service connection claim addressed with a final Board decision at this time, a September 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He and the substituted claimant had ample opportunity to respond/supplement the record, but failed to allege that notice in this case was less than adequate.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records (including VA records) have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein.  The Board has considered whether a medical opinion is necessary.  Absent any competent (medical) evidence suggesting that the Veteran had a diagnosis of a chronic renal disability at any time during the pendency of this claim, securing a medical opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the undersigned VLJ discussed the identification of the issues on appeal with the appellant and her representative at some length; this included correcting the original identification of issues and establishing on the record the issues that were in appellate status.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim; in response to the undersigned's inquiries regarding potentially overlooked evidence, the appellant and her representative identified VA treatment records, which the Board has located in the claims-file, and private treatment records which are also associated with the claims-file.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

The Board has reviewed all the evidence in the claims file, and in Virtual VA and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The substituted claimant seeks to establish service connection for the Veteran's renal failure, claimed to be a consequence of the Veteran's service-connected cirrhosis.  The appellant and Veteran have essentially contended that the Veteran's service-connected cirrhosis (and treatment thereof) led to the Veteran's vulnerability to infection associated with his renal failure.  The Board briefly notes that the Veteran's STRs contain no suggestion of complaint, treatment, or diagnosis of a renal disorder; the Veteran and the appellant do not contend that any renal disorder began during the Veteran's service.

The Board finds that service connection is not warranted for a renal disability in this case because the probative medical evidence indicates that the Veteran did not have renal disability, to include the claimed renal failure, during the pendency of this claim.  The initial threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran actually has had the disability for which service connection is sought during the pendency of the claim.  In the absence of proof of the claimed disability during the pendency of the claim, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

Upon thorough review of the evidence regarding this threshold matter, the Board finds that the record does not show that at any time during the pendency of this appeal and prior to his demise the Veteran had any diagnosis of renal failure or chronic renal disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  The Veteran filed the renal failure service connection claim on appeal in July 2008 with a written statement explaining that he "went into the hospital on Aug 14 [2007] for acute renal failure with urosepsis."  The statement explains that a month later he was diagnosed with an infection in his spine which required extensive treatment and surgery.  To the extent that the July 2008 statement describes disability from infection and damage of the spine, that issue is separate and is addressed in the remand portion of this decision.

While a diagnosis of, and treatment for, acute renal failure is documented in the Veteran's 2007 hospital records, the evidence clearly indicates (consistent with the Veteran's own July 2008 description of the disability) that the renal failure at that time was acute and resolved with treatment; there is no record that shows any residual chronic renal disability or renal failure during the pendency of this appeal.  

The claims-file contains a substantial quantity of medical reports following the Veteran's cited August 2007 manifestation of acute renal failure with urosepsis, and the medical evidence shows no chronic renal disability.  For example, a November 2007 private hospital report (from the time of his discharge from hospitalization) refers to "history of renal failure," indicating that there was no ongoing renal disorder; the report's extensive description of ongoing medical issues does not otherwise suggest a chronic renal disorder.  The separate November 2007 private discharge summary explains that the Veteran "presented to the hospital on 08/14/07 ... with an episode of acute renal failure secondary to sepsis ...."  This discharge summary report describes treatment amidst discussion of a variety of other medical problems.  Significantly, the 13 listed discharge diagnoses account for a number of ongoing medical problems with no indication of chronic renal disease; the report also refers to: "History of urosepsis with Enterobacter aerogenes in August of 2007," further indicating that the medical professionals involved in the extensive medical evaluation and treatment of the Veteran did not consider the acute renal disease to involve any persisting chronic pathology.

Furthermore, a November 2008 private medical report shows the results of laboratory tests assessing the Veteran's kidney function and clearly shows the reviewing medical doctor's conclusion that "your recent kidney test is normal."  This further indicates that no chronic renal disease or renal failure manifested during the pendency of this claim following the acute renal failure episode in 2007.  The Board observes that other medical records include diagnostic imaging reports with notation of an unchanged renal cyst, but this finding is not suggested to be associated with any symptoms or impairment of renal function nor is it suggested to be otherwise representative of a disability diagnosis.

In summary, the record is silent for any objective evidence of a chronic renal disease or renal failure during the pendency of the appeal.  It is evident that the Veteran experienced acute renal failure with urosepsis in connection with an infection in August 2007, but the evidence indicates that this renal failure was acute in nature and resolved with treatment by the time of the Veteran's November 2007 hospital discharge.  The evidence during the pendency of the Veteran's claim, since July 2008, shows normal renal function and shows that the Veteran was receiving extensive medical treatment and evaluation for various diagnoses with no indication of chronic renal pathology.  Thus, this threshold legal requirement for establishing service connection for such disability/presented a valid claim of service connection has not been satisfied.  See Brammer, supra.  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

ORDER

The claim of entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only is dismissed.

The claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is dismissed.

The claim of entitlement to a special home adaptation grant is dismissed.

Service connection for renal failure with urosepsis is denied.


REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA, as well as to resolve a due process deficiency by issuing a required supplemental statement of the case.

The appellant has provided multiple indications that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) pertaining specifically to issues including knee and liver disabilities.  In April 2010, the appellant submitted a copy of an October 2003 SSA "Notice of Award" showing the SSA determined that the Veteran "became disabled under our rules on April 22, 2003."  An attached "Consultation Report" shows that in October 2003 the Veteran's successful SSA claim featured disability specifically including "knee surgery" and "liver disease, primary sclerosing cholangitis."  Significantly, the timeline of the SSA claim overlaps with the pertinent appeal period for the knee and liver rating issues on appeal.  The appellant further testified at the August 2013 Board hearing that the Veteran was awarded SSA disability benefits in connection with the left knee and the liver disease.

The record indicates that the Veteran was awarded SSA disability benefits in connection with the disabilities currently on appeal.  The claims-file does not reflect that any attempt has been made by VA to obtain the pertinent records in the custody of the SSA.  The medical records considered by SSA in connection with the award are constructively of record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, the appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with the claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the appellant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

Prior to his passing, the Veteran had previously submitted records from Kaiser Permanente, through September 2008, that had been considered and addressed in prior statements of the case and supplemental statements of the case.  With regard to the increased rating and effective date issues on appeal, the most recent supplemental statement of the case issued by the RO was in February 2010.  Beginning in March 2010, the Veteran and then the appellant submitted additional and more recent pertinent private medical records from Kaiser Permanente; these records received by the RO in March 2010 and later clearly include new evidence relevant to the liver disability rating issue (including a June 2009 radiology report discussing finding attributed to "worsening cirrhosis"), and arguably contain new evidence relevant to the knee rating issue as well.  The Board observes that a review of the evidence lists cited in statements and supplemental statements of the case, including a February 2010 statement of the case (addressing different issues but prepared on the same day in February 2010 as the most recent supplemental statement of the case addressing the increased ratings issues on appeal) further confirms that the most recent Kaiser Permanente reports of record at the time of the RO's last adjudication of increased ratings issues were no more recent than "September 2008."

The new relevant private medical evidence was received at the RO prior to the transfer of the case to the Board.  However, no supplemental statement of the case addressing the liver and knee rating issues has been issued since the time of the submission of this new evidence to the RO.  The RO issued a single supplemental statement of the case since the submission of this evidence, but that April 2010 supplemental statement of the case addresses other issues and does not address the liver and knee issues on appeal.  The Board's careful review of the claims-file reveals the RO overlooked that private medical records submitted after the February 2010 supplemental statement of the case on the liver and the left knee ratings include a number of new and relevant medical documents that have never been addressed by any RO adjudication of those issues.

The appellant is entitled to have the pertinent evidence she submitted to the RO considered in an RO adjudication prior to final appellate review.  Appropriate readjudication with consideration of the pertinent submitted evidence must be accomplished in the course of processing this remand.

The Board observes that the issue on appeal concerning the effective date for the assignment of an increased 70 percent rating for service-connected liver disease is essentially a component of the issue of entitlement to increased ratings for the liver disease.  The left knee and liver disease / cirrhosis rating issues must all be remanded for the reasons discussed above.

With regard to the issue of entitlement to service connection for osteomyelitis of the lumbar spine, no VA examination or medical opinion was ever obtained in connection with this claim.  The appellant's representative has requested that a medical opinion address the question of medical nexus pertinent to this claim.  The Board notes that the evidence establishes that the Veteran incurred substantial chronic disability from diagnosed osteomyelitis of the lumbar spine following an infection in or around August 2007; this is not in dispute.  The essential element remaining to be established is the appellant's contention that the Veteran's incurrence of the pertinent infection that caused such disability of the lumbar spine was a consequence of his service-connected liver disease.  Significantly, an undated medical statement from one of the Veteran's long-term treating private medical doctors, Dr. D.A. (in response to a set of questions asked by a VA regional office) presents an opinion that the Veteran's service-connected liver disease rendered the Veteran "more vulnerable (susceptible) to developing the Septic infection following his knee surgery."  The Board also observes that the appellant's testimony at the August 2013 Board hearing, consistent with documented indications in the medical records, suggests that attempts to treat the osteomyelitis of the lumbar spine were affected or perhaps limited by his service-connected liver disease.

As such, the Board concludes a remand is necessary in order to obtain an appropriate VA medical opinion clarifying the critical medical uncertainties which are beyond the purview of the Board.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This is especially true in view of the fact that the Veteran was not afforded a VA examination in connection with his claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4) (2013).  The Court has held that the duty to assist may include requiring VA to develop medical evidence through a "retrospective" medical evaluation in situations, such as this one, where the medical evidence of record is inadequate because of lack of clarity.  Chotta v. Peake, 22 Vet. App. 80 (2008).

As the outcome of the service connection and increased rating claims being remanded would have bearing on the claims seeking aid and attendance benefits and TDIU prior to August 14, 2007, these issues are inextricably intertwined.  Consequently, consideration of the claims for special monthly compensation benefits and TDIU must be deferred pending completion of the actions directed in this remand and a final decision on the other issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.

2.  The RO should secure from SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including the decision and all medical evidence considered in connection with the decision.  If such is provided by disc, the RO should print out the records and associate the copies with the record.  If the records are unavailable, it must be so certified for the record, with explanation of the reason for the unavailability.

3.  The RO should forward the record (to include this remand) to an appropriate VA medical specialist to provide a medical opinion concerning the nature and likely etiology of the Veteran's osteomyelitis of the lumbar spine, and in particular whether or not such disability was caused or aggravated by his service-connected liver disease.  The Veteran's record (to include this remand) must be reviewed by the examiner.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Is it at least as likely as not (a 50% or greater probability) that the Veteran's osteomyelitis of the lumber spine was caused or aggravated by the Veteran's service-connected liver disease?  In answering this question, please discuss the pertinent medical evidence, including the private medical opinion received in December 2007 indicating that the Veteran's liver disease made the Veteran more susceptible to the pertinent infection.  Please also address the suggestions of record that treatment options for the osteomyelitis of the lumbar spine (including the type of surgical treatment performed) may have been limited by the Veteran's liver disease.  If the opinion is to the effect that a service-connected disability did not cause, but aggravated, osteomyelitis of the lumbar spine, the examiner should quantify, so far as possible, the degree of lumbar spine disability resulting from such aggravation.

The examiner must explain the rationale for all opinions.

4.  The RO should then review the record and readjudicate the issues remaining on appeal.  If any claim on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


